DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Applicant’s amendment filed on January 12, 2022. Claims 1 and 2 have been amended. Claims 11-16 have been added. Claims 4 and 9-10 have been canceled.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on reference to Bottoms Jr. et al. applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 3, 5-8, and 11-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
Claims 1 and 11, each recites limitation: "wherein the secondary outlet flow out is equal to or less than one gallon per hour". However, the limitation was not described in the specification and the drawing. In Applicant’s arguments filed on January 12, 2022, Applicant asserted that paragraph [0004] in the specification has support for the limitation. However, the description is about a rain-style flow that is not germane to value of flow rate recited in the claims. Therefore, The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. For the sake of compact prosecution, the Examiner interprets the limitation as a rain-style flow instead of the value of the flow rate.
Claims 2, 3, 5-8, and 12-16 are also rejected under35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph because of dependency on claims 1 and 11 respectively.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 11, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allard (US 2014/0008467 A1).
With regard to claim 1, Allard discloses a shower head system for use within a shower (Figs. 1-18), the shower head system comprising: a water supply (Fig. 4) having a supply pressure; a shower head (Fig. 4); a conduit array (68/74) having a plurality of conduits (Fig. 4); at least one pressure compensating emitter (Fig. 5B) adjoined to the plurality of conduits; a valve (diverter) having an input device (Fig. 4) and in fluid connection with the water supply (Fig. 4), the shower head (Fig. 4) and the conduit array (60); wherein a first mode of operation a user may engage the valve to direct the water supply to a primary outlet flow out of the shower head; and wherein a second mode of operation the user may engage the valve to direct the water supply to a secondary outlet flow out of the at least one pressure compensating emitter (Para. [0017]) and Fig. 13), wherein the secondary outlet flow out of the at least one pressure compensating emitter is equal to or less than one gallon per hour (see 112a rejection above and see Para. [0004]).
With regard to claim 2, Allard further discloses the at least one pressure compensating emitter (Fig. 5B) further comprises: a threshold pressure wherein the supply pressure must be equal to or above the threshold pressure in order to emit the secondary outlet flow at a consistent flow rate (Para. [0004] “a steady rain-like effect of water at a generally constant angle”).	With regard to claim 3, Allard further discloses a cover (60) substantially sized and shaped to cover the conduit array (68).
With regard to claim 6, Allard further discloses the conduit array (68) is adjoined to a surface of the shower (Fig. 4).
With regard to claim 11, Allard discloses a shower head system for use within a shower (Figs. 1-18), the shower head system comprising: a water supply (Fig. 4) having a supply pressure; a shower head (Fig. 4); a conduit array (68/74) having a plurality of conduits (Fig. 4); a 
With regard to claim 12, Allard further discloses a cover (60) substantially sized and shaped to cover the conduit array (68).
With regard to claim 14, Allard further discloses the conduit array (68) is adjoined to a surface of the shower (Fig. 4).

Claims 1, 7, 11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parks et al. (US 2015/0082535 A1).
With regard to claim 1, Parks discloses a shower head system for use within a shower (10), the shower head system comprising: a water supply (Fig. 1) having a supply pressure; a shower head (20); a conduit array (30) having a plurality of conduits (left and right 30 divided by valve 42); at least one pressure compensating emitter (24/26) adjoined to the plurality of conduits; a valve (40) having an input device (Fig. 2) and in fluid connection with the water supply (Fig. 2), the shower head (20) and the conduit array (30); wherein a first mode of wherein the secondary outlet flow out of the at least one pressure compensating emitter is equal to or less than one gallon per hour (see 112a rejection above and see Para. [0044]).
With regard to claim 11, Parks discloses a shower head system for use within a shower (10), the shower head system comprising: a water supply (Fig. 1) having a supply pressure; a shower head (20); a conduit array (30) having a plurality of conduits (left and right 30 divided by valve 42); at least one pressure compensating emitter (24/26) adjoined to the plurality of conduits; a valve (40) having an input device (Fig. 2) and in fluid connection with the water supply (Fig. 2), the shower head (20) and the conduit array (30); wherein a first mode of operation a user may engage the valve to direct the water supply to a primary outlet flow out of the shower head; and wherein a second mode of operation the user may engage the valve to direct the water supply to a secondary outlet flow out of the at least one pressure compensating emitter (Para. [0044]), wherein the secondary outlet flow out is equal to or less than one gallon per hour from each pressure compensating emitter of the plurality of pressure compensating emitters (see 112a rejection above and see Para. [0044]); and wherein the plurality of pressure compensating emitters (24/26) comprises a threshold pressure such that the supply pressure must be equal to or above the threshold pressure in order to emit the secondary outlet flow at a consistent flow rate (“rain-like shower”, see Para. [0009]).
With regard to claims 7 and 15, Parks further discloses the at least one pressure compensating emitter (24/26) is interchangeable (interchangeable by nipples 34).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Allard in view of Knapp et al. (US 4,554,690).
With regard to claims 5 and 13, the device of Allard discloses the invention as disclosed in the rejection of claims 3 and 12 above. However, Allard fails to disclose the cover is rectangular.
Knapp teaches a shower head system for use within a shower, the system comprising a cover is rectangular (20, 22, see Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Allard, by forming the cover rectangular as taught by Knapp, since it was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed cover was significant, see MPEP 2144 IV B. 

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Allard in view of Wagner (US 4,872,225).
With regard to claims 8 and 16, the device of Allard discloses the invention as disclosed in the rejection of claims 1 and 11 above. However, Allard fails to disclose the valve and the conduit array are positioned along a primary plane.
Wagner teaches a shower head system for use within a shower, the system comprising a valve (40) and a conduit array (43/45), wherein the valve and conduit array are positioned along a primary plane  (Figs. 2 and 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Allard, by forming the cover rectangular as taught by Wagner, for the purpose of providing the same height of water stream to the bather between different modes (Fig. 1). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752